Citation Nr: 0804196	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-09 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable disability rating for tinea 
cruris. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

3.  Entitlement to service connection for a neurological 
disorder, including as an undiagnosed illness due to the Gulf 
War. 

4.  Entitlement to service connection for joint pain, 
including as an undiagnosed illness due to the Gulf War. 

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
sleep disorder, including as an undiagnosed illness due to 
the Gulf War. 

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
fatigue, including as an undiagnosed illness due to the Gulf 
War. 
7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
muscle pain, including as an undiagnosed illness due to the 
Gulf War. 
  
8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
respiratory disorder, including as an undiagnosed illness due 
to the Gulf War. 

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder, including as an undiagnosed illness due to the 
Gulf War. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran had active service from September 1987 to 
September 1991, and served in the Southwest Asia theater of 
operations.

This appeal arises from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  

The issues regarding joint pain, a sleep disorder, fatigue, 
muscle pain, respiratory disorder, and a skin disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The evidence fails to show that the veteran's tinea 
cruris affects either 5 percent of his entire body, or 5 
percent of the exposed areas of his body.

3.  The veteran does not have a current diagnosis of PTSD.

4.  Competent medical evidence shows that the veteran's 
current neurological disorder is due to either residuals of a 
stroke or chronic obstructive sleep apnea; there is no 
evidence that shows a relationship between the veteran's 
current fatigue and his active military duty. 


CONCLUSIONS OF LAW

1. Criteria for a compensable rating for tinea cruris have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.118 Diagnostic Codes 7806, 7813 (2007).

2. PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.304 (2007). 

3. The criteria for service connection for a neurological 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317, are not met.  38 U.S.C.A. §§ 1110, 1117, 
1131, (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a compensable disability rating for tinea 
cruris, which he claims has increased in severity.  He also 
seeks service connection for PTSD and a neurological 
disorder, disabilities he contends are related to his Persian 
Gulf service.  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was satisfied by way a letter sent 
to the appellant in February 2003 that fully addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
the effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that the 
claims are denied.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the appellant's 
service medical records and VA outpatient treatment records.  
The appellant has submitted private treatment records, and by 
correspondence dated July 2005 declined the opportunity to 
set forth his contentions during a hearing before a Veterans 
Law Judge.  The appellant was afforded VA medical 
examinations on March 2003 and September 2003.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes service medical records, VA 
outpatient treatment records, lay statements, and VA 
compensation and pension examination reports.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, on the claim. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Entitlement to a Compensable Disability Rating for Tinea 
Cruris

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the veteran's favor.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  

The veteran's tinea cruris is evaluated pursuant to 
Diagnostic Codes 7813-7806.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the specific basis 
for the evaluation assigned.  38 C.F.R. § 4.27 (2007).  

With respect to tinea cruris, Diagnostic Code 7813 indicates 
that this disease is to be rated as either scars or 
dermatitis depending on the predominant disability.  
Dermatitis is evaluated pursuant to Diagnostic Code 7806. 
Under the criteria for Diagnostic Code 7806, dermatitis or 
eczema affecting less than 5 percent of the entire body or 
less than 5 percent of exposed areas, with no more than 
topical therapy required during the past 12-month period, 
warrants a noncompensable rating. A 10 percent rating 
requires either that at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas be affected; or that 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, was required for a total 
duration of less than 6 weeks during the past 12-month 
period.

The veteran underwent a VA skin diseases examination in March 
2003.  He reported that his tinea cruris was currently 
asymptomatic.  On examination, no identifiable active skin 
problem related to the veteran's tinea cruris was observed.  
Another VA examination was performed in September 2003, at 
which time signs of tinea cruris were observed.  The examiner 
noted a history of furunculosis (boils) and observed a boil 
on the upper medial right thigh.  The examiner also took 
photographs of the affected areas in association with the 
examination. 

A review of the veteran's VA treatment records reveals a 
current prescription for hydrocortisone ointment, to be 
applied twice per day. 

Following a careful review of the evidence, the Board finds 
that the veteran's symptoms do not more nearly approximate 
the schedular criteria contemplated for a higher evaluation.  
Photographs taken during the veteran's September 2003 VA 
examination indicate his tinea cruris is limited to his groin 
and intergluteal cleft, there is no objective evidence that 
the disease affects more than five percent of his total body 
area, and the disorder does not affect any exposed areas.  
Further, there is no evidence that the veteran is undergoing 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs.  The veteran has been 
prescribed topical ointment to treat his tinea cruris.  

The Board has also considered whether a rating is available 
for any potential scarring caused by the veteran's skin 
condition; however, there is no indication in the veteran's 
file to suggest that his skin condition has caused any 
scarring.

As such, the criteria for a compensable rating for the 
veteran's tinea cruris are not shown, and the veteran's claim 
is therefore denied.

Entitlement to Service Connection 

PTSD

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
present. 38 U.S.C.A. § 1110, 1131 (2007).  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement to benefits for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability. See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). 

The veteran has claimed entitlement to service connection for 
PTSD that he states is related to traumas incurred during his 
Persian Gulf service.  The veteran first sought treatment for 
a psychiatric disability in October 1996, at which time the 
examining physician's impression was dysthymic disorder.  The 
veteran underwent a VA examination in August 1997 in 
connection with a previous claim for service connection for 
depression.  The examination report notes a history 
consistent with dysthymic disorder and cannabis abuse and 
dependence.  The veteran underwent another VA examination in 
September 2003 in association with his claim for service 
connection for PTSD.  The examination report notes an Axis I 
diagnosis of several substance abuse and dependence 
disorders, as well as depressive disorder, not otherwise 
specified, but no diagnosis of PTSD.  
  
In regard to this absence of a diagnosis, it is observed that 
the veteran also underwent a September 2003 VA neurology 
examination, which attributed the majority of the veteran's 
neuropsychological complaints to his depression and PTSD.  It 
is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993).  Although the VA neurologist attributed the 
veteran's neuropsychological complaints to PTSD and 
depression, a diagnosis of PTSD was not reached during the 
veteran's mental disorders examination.  A review of the 
veteran's post-service medical records does not reflect a 
diagnosis of PTSD and the veteran has not undergone any 
treatment for PTSD.  

Despite the September 2003 comments which attributes the 
veteran's complaints to depression and PTSD, his actual 
treatment records reflect neither a diagnosis of nor 
treatment for PTSD, and the comments were made in the context 
of an evaluation of the veteran's stroke residuals, not 
following a psychiatric evaluation.  Therefore, it is 
concluded that the VA neurologist falsely assumed the veteran 
carried a diagnosis of PTSD, and was simply attributing 
complaints to psychiatric disability generally.  The Board 
finds a clear preponderance of the evidence against a finding 
that the veteran has PTSD, diagnosed in accordance with DSM-
IV that is related to his active service.  Accordingly, 
service connection for PTSD is not warranted. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303, 3.304(f), 4.125 (2007).
Neurological Disorder 

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The Persian Gulf War Veterans' Benefits Act authorizes VA to 
compensate any Persian Gulf War veteran suffering from a 
qualifying chronic disability resulting from an undiagnosed 
illness or combination of undiagnosed illnesses that became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more within a specified presumption 
period following service in the Southwest Asia theater of 
operations during the Persian Gulf War.  The definition of 
"qualifying chronic disability" (for service connection) 
includes not only a disability resulting from an undiagnosed 
illness, but also any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service 
connection under 38 U.S.C.A. § 1117(d).  

The veteran underwent a VA examination for neurological 
disorders in September 2003.  He complained of headaches at 
least twice per week with initial onset in 1993.  The veteran 
reported a history of cerebral vascular accident (stroke) in 
2000, and stated that he has not fully regained his strength.  
After performing a clinical examination, the examiner 
diagnosed a history of stroke, the likely cause of which was 
either cardioembolic or vasculitic related to drug abuse.  
The examiner did not attribute the veteran's stroke to 
service.  The examiner further concluded that the veteran's 
headaches may be related to his obstructive sleep apnea.  The 
examiner remarked that despite the veteran's many subjective 
complaints, there were no objective findings of a neurologic 
disorder related to his Gulf War service.  

October 2003 VA neurology treatment records reflect the 
veteran's complaints of intermittent right-sided numbness.  
In February 2004 VA the veteran sought treatment for a right-
sided headache.  His treating physician noted his history of 
cerebrovascular accident and narcotic use.  March 2004 VA 
outpatient records note the veteran's complaints of minimal 
weakness of the right upper extremity.  After performing an 
examination, his treating physician noted a history of 
cerebrovascular accident with minimal residual weakness of 
the right upper extremity.  

The medical evidence of record establishes a chronic 
neurological disorder manifested by headaches and weakness of 
the right upper extremity.  The question is whether the 
veteran's claimed disability is related to service in any 
way.

Review of the available service medical records reflects no 
reports of headaches, weakness or tingling in the 
extremities.  No neurological defects were noted at 
separation from service.  An electromyelography/nerve 
conduction study (EMG) performed in August 1997 was within 
normal limits.  There is no competent medical evidence 
reflecting treatment for chronic neurological pathology prior 
to 2003, which is approximately twelve years after discharge 
from active duty.  Despite competent medical evidence of a 
current disability, direct service connection, based upon 
incurrence during active service, is not warranted.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The lengthy 
period without treatment and lack of documented evidence of 
continuity of symptomatology weighs against the claim. Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, the Board finds that the veteran's contentions 
regarding the etiological relationship between his 
neurological disorder and Persian Gulf service is not 
credible, given the content of his service records.  The 
veteran contends that his current neurological disorder is a 
chronic multi-system illness related to his Gulf War service.  
However, the available service medical records reflect no 
complaints of or treatment for a neurological disorder during 
active service.  A review of the veteran's medical records 
reflects a history of stroke in 2000.  A VA examiner 
determined that the veteran's current neurological symptoms 
are residuals of the aforementioned stroke or his obstructive 
sleep apnea.  The examiner did not diagnose a chronic 
undiagnosed multi-symptom illness, and did not find an 
etiological relationship between the veteran's stroke or 
obstructive sleep apnea and active service.  Further, after 
performing a clinical examination and reviewing the claim 
folder, the VA physician concluded that he was unable to 
relate the veteran's current neurological disorder to his 
Gulf War service.  Thus, no connection to service is shown by 
the medical evidence of record. 

Other than the veteran's own contentions, there is no 
evidence tending to show that his neurological symptoms were 
incurred during the course of his active service in support 
of the Persian Gulf War.  Generally, lay persons ostensibly 
untrained in medicine can provide personal accounts of 
symptomatology, but cannot provide evidence constituting a 
medical conclusion, such as an opinion as to the medical 
characteristics of symptoms or the etiology of a disease.  
For the most part, medical testimony must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education. Layno v. Brown, 5 Vet. 
App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  As the veteran is not shown to have the 
requisite medical expertise, his contention in this regard 
cannot be accorded probative value.  

The only medical opinion of record which bears directly upon 
the issue before the Board, the September 2003 VA examiner's 
opinion, is against the claim.  Thus, no other connection to 
service is shown by the evidence of record. 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The preponderance of the evidence is against the veteran's 
claim. No connection between the veteran's active duty and 
his currently diagnosed neurological disorder has been shown 
and none of the available legal presumptions is applicable to 
the facts of this case. The appeal must therefore be denied.
ORDER

Entitlement to a compensable disability rating for tinea 
cruris is denied. 

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied. 

Entitlement to service connection for a neurological 
disorder, including an undiagnosed illness due to the Gulf 
War is denied. 


REMAND

The veteran's claims regarding his skin and muscles were 
previously denied in a 1997 rating action, and a 2000 Board 
decision.  The claims regarding problems with sleep/fatigue, 
and respiratory disability were previously denied in the 2000 
Board decision.  

The RO addressed these claims on the merits.  The Board, 
however, must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo. See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  The decision in Kent v. Nicholson 
requires that the Secretary look at the bases for the prior 
denial and notify the veteran as to what evidence is 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient at 
the time of the previous denial.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis upon which the prior claim 
was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
this case, the veteran has not yet been notified as to the 
specific evidence necessary to reopen his claims for service 
connection. On remand, the veteran should be so notified.

Regarding joint pain, it is observed that a September 2003 VA 
examination revealed a diagnosis of chronic lumbar sacral 
strain.  Review of the veteran's service medical records 
reflects complaints of low back pain after lifting wall 
lockers in August 1988.  The veteran again sought treatment 
for low back pain in October 1988, after injuring himself 
while wrestling.  VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002).  The record does not contain a medical 
opinion as to whether current disability is related to active 
service.  

Accordingly, these claims are REMANDED for the following 
action:

1.  Advise the veteran of the evidence and 
information necessary to reopen his claims for 
service connection, including what specific 
evidence would be required to substantiate the 
element or elements needed for service 
connection that were found insufficient in the 
prior denial.

2.  Schedule the veteran for an examination of 
his low back.  The claims folder should be 
provided to the examiner to ensure his or her 
familiarity with the veteran's pertinent 
history, and a notation to the effect that the 
claims folder was reviewed should be included in 
any report provided.  Any indicated tests or 
studies should be performed.  After examination 
and review of the claim folder, the examiner 
should provide an opinion as to whether it is as 
likely as not (50 percent or higher) that any 
current low back disability had its onset in 
service, including whether it is related to the 
back complaints noted therein.   

3.  The RO should re-adjudicate the remaining 
issues on appeal.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a supplemental 
statement of the case and given an opportunity 
to respond, before the case is returned for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


